DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 1-12 and 15 of U.S. Patent No. 11,276,497 (herein referred to as Patent’497). Although the claims at issue are not identical, they are not patentably distinct from each other because Patent’497 discloses an eye image obtaining unit configured to acquire a target eye image which is a basis for acquiring diagnosis assistance information on a subject not required by the instant claims. 
Instant claims
US Patent No.: 11,276,497
A diagnosis assistant device  for assisting diagnosis of a plurality of clinical conditions  based on an eye image, comprising: a storage unit; and at least one processor operably connected to the storage unit and configured to:
A diagnosis assistant system for assisting diagnosis of a plurality of diseases based on an eye image, comprising: 

an eye image obtaining unit configured to acquire a target eye image which is a basis for acquiring diagnosis assistance information on a subject;
obtain a first result associated with a first clinical condition based on a first target eye image using the first machine learning model,
a first processing unit configured to, for the target eye image, obtain a first result related to a first disease of the subject using a first machine learning model;
and a second result associated with a second clinical condition based on a second target eye image using the second machine learning model,
wherein the first target eye image and the second target eye image are processed images of the target eye image, 
a second processing unit configured to, for the target eye image, obtain a second result related to a second disease of the subject using a second machine learning model, wherein at least part of the first machine learning model is different from the second machine learning model;
and generate diagnosis assistant information based on at least one of the first result and the second result, wherein at least part of the first machine learning model is different from the second machine learning model,
wherein the first result is used to assist in diagnosing the first clinical condition, and the second result is used to assist in diagnosing the second clinical condition, and wherein the first clinical condition and the second clinical condition are different clinical conditions each other.

and a diagnostic information output unit configured to provide the diagnosis assistant information related to the first result and the second result to a user, wherein the first disease and the second disease are different diseases each other, wherein the first disease is related to a first eye disease and the first result is used for determining whether the subject is normal or not regarding the first eye disease, and wherein the second disease is related to a second eye disease and the second result is used for determining whether the subject is normal or not regarding the second eye disease.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gulshan et al (NPL titled: Development and Validation of a Deep Learning Algorithm for Detection of Diabetic Retinopathy in Retinal Fundus Photographs) in view of  Paschalakis et al (Pub No.: US 20180315193).
	 As to independent claim 1, Gulshan discloses a diagnosis assistant device for assisting diagnosis of a plurality of clinical conditions  based on an eye image (system for applying deep learning to create an algorithm for automated detection of diabetic retinopathy and diabetic macular edema in retinal fundus photograph – see Objective, page 2402), comprising: obtain a first result associated with a first clinical condition based on a first target eye image using the first machine learning model (network trained to make binary prediction for diabetic retinopathy – see page 2404, Development of the Algorithm, [p][002]), and a second result associated with a second clinical condition based on a second target eye image using the second machine learning model (network trained to make binary prediction for diabetic macular edema – see page 2404, Development of the Algorithm, [p][002]), wherein the first target eye image and the second target eye image are processed images of the target eye image (retinal fundus images were retrospectively obtained from EyePACS - see page 2403, Methods, [p][001]), and generate diagnosis assistant information based on at least one of the first result and the second result (identify diabetic retinopathy or diabetic macular edema in retinal fundus images - see page 2407, Discussion, [p][001]), wherein at least part of the first machine learning model is different from the second machine learning model (note that the network is trained differently for each disease - see page 2404, Development of the Algorithm, [p][002]), wherein the first result is used to assist in diagnosing the first clinical condition (Development of the Algorithm and Evaluating the Algorithm - page 2404, Development of the Algorithm, [p][002]), and the second result is used to assist in diagnosing the second clinical condition (Development of the Algorithm and Evaluating the Algorithm - page 2404, Development of the Algorithm, [p][002]), and wherein the first clinical condition and the second clinical condition are different clinical conditions each other (diabetic retinopathy and diabetic macular edema - see page 2404, Development of the Algorithm, [p][002]).   	However, Gulshan does not expressly disclose a storage unit; and at least one processor operably connected to the storage unit. 	Paschalakis discloses an automated funduscopic image analysis device including a storage unit (computing device further includes one or more memory – see [p][0163]); and at least one processor operably connected to the storage unit (software codes that are executed by the CPU – see [p][0167]). 	Gulshan and Paschalakis are combinable because they are directed to processing eyes images. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the automated funduscopic image analysis device of Paschalakis into the image classification system of Gulshan for  automatically predicting presence of vascular disease based on one or more vascular images (see [p][0082]). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable. 
	
  	As to claim 2, Gulshan does not expressly disclose the diagnosis assistant device, wherein the eye image includes at least one vessel of the eye.  Paschalakis teaches an automated funduscopic image analysis device wherein the eye image includes at least one vessel of the eye (retinal blood vessel structure – see [p][0034] and Fig. 2A). Therefore combining Gulshan and Paschalakis would meet the claim limitations for the same reasons as previously discussed in claim 1.

 	As to claim 3, Gulshan does not expressly disclose the diagnosis assistant device, wherein the eye image includes a retinal image or a fundus mage.  Paschalakis teaches an automated funduscopic image analysis device wherein the eye image includes a retinal image or a fundus image (retinal fundus images – see [p][0127]). Therefore combining Gulshan and Paschalakis would meet the claim limitations for the same reasons as previously discussed in claim 1.

 	As to claim 4, Gulshan teaches the diagnosis assistant device, wherein: the first machine learning model comprises a first neural network model (network trained to make binary prediction for diabetic retinopathy – see page 2404, Development of the Algorithm, [p][002]), and the second machine learning model comprises a second neural network model (network trained to make binary prediction for diabetic macular edema – see page 2404, Development of the Algorithm, [p][002]).  
 	As to claim 5, Gulshan teaches the diagnosis assistant device, wherein: the first machine learning model is trained to classify an input eye image into one of normal label and an abnormal label associated with the first clinical condition (neural network generates a continuous number between 0 and 1 - see page 2404, Evaluation the Algorithm, [p][001]), and the at least one processor is configured to obtain the first result by classifying the target eye image into one of the normal label or the abnormal label (the label corresponds to the probability of that condition being present in the image – see page 2404, Evaluation the Algorithm, [p][001]).  
 	As to claim 6, Gulshan does not expressly disclose the diagnosis assistant device wherein the at least one processor is configured to obtain a first map associated with the first result via the first machine learning model and generate an image of the first map.   Paschalakis teaches an automated funduscopic image analysis device wherein the at least one processor is configured to obtain a first map associated with the first result via the first machine learning model (see [p][0158] – “the DR lesion classification vectors D″ are converted into l 2D probability maps”) and generate an image of the first map (see [p][0158]). Therefore combining Gulshan and Paschalakis would meet the claim limitations for the same reasons as previously discussed in claim 1.
 	As to claim 7, Gulshan teaches the diagnosis assistant device, wherein: the at least one processor is configured to obtain a quality information of the target eye image (image quality using an annotation tool – see page 2403, Grading, [p][001]).  
 	Claims 10-16 are rejected for the same reasons as set forth in the rejection of the claims 1-7, as claims 1-7 are device claims for the method claimed in claims 10-16.  
 	
Claims 8-9 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over Gulshan et al  in view of  Paschalakis et al  as applied to claim 1 in view of  Abramoff et al (Pub No.: US 20060257031 A1).
 	As to claim 9, the combination of Gulshan and Paschalakis as a whole does not teach the diagnosis assistant system, wherein the systemic disease comprises at least one of hypertension, diabetes, Alzheimer's disease, cytomegalovirus disease, stroke, arteriosclerosis and cardiovascular disease.
 	Abramoff discloses a method for detection of lesion wherein the systemic disease comprises diabetes  (see [p][0002]).
 	Gulshan, Paschalakis and Iwase  are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the system for detection of lesion of Abramoff  into the image classification system of Gulshan as modified by Paschalakis for detecting images containing red lesions and a probability for each candidate to represent the red-lesion is estimated using a classifier and a large set of specifically designed features (see abstract). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	As to claim 8, Gulshan teaches the diagnosis assistant device, wherein: the first clinical condition is associated with an eye disease (see Objective, page 2402), however, none of the cited reference disclose the second clinical condition is associated with a systemic disease. Abramoff discloses a method for detection of lesion wherein the second clinical condition is associated with a systemic disease (see [p][0002]).  Therefore combining Gulshan, Paschalakis & Abramoff would meet the claim limitations for the same reasons as previously discussed in claim 9.

 	Claims 17-18 are rejected for the same reasons as set forth in the rejection of the claims 8-9, as claims 8-9 are device claims for the method claimed in claims 17-18.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Balaji et al (Pub No.: 20180214087) discloses an ophthalmic information processing system
Abramoff et al (Pub No.: 20060257031) discloses an SYSTEM AND METHOD FOR DETECTING RETINOPATHY.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                    December 15, 2022